DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                A.H., the Father,
                                   Appellant,

                                       v.

              DEPARTMENT OF CHILDREN AND FAMILIES
                    and GUARDIAN AD LITEM,
                           Appellees.

                                 No. 4D22-949

                                 [July 6, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael J. Linn, Judge; L.T. Case No. 562020DP000194A.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

    Andrew Feingenbaum of Children’s Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Cody L. Frank of Brown Sims, Guardian ad Litem Office, Defending
Best Interests Project, Coral Gables, and Sara E. Goldfarb, Statewide
Director of Appeals, Guardian ad Litem Office, Tallahassee, for appellee
Guardian ad Litem.

PER CURIAM.

    Affirmed. See B.T. v. Dep’t of Child. & Fams., 300 So. 3d 1273 (Fla. 1st
DCA 2020) (holding failure to provide parent with oral or written notice of
their right to claim ineffective assistance of counsel is not the deprivation
of a fundamental right).

WARNER, GROSS and KUNTZ, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.